DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 10,936,623 B2 (hereinafter “623”). Although the claims at issue are not identical, they are not patentably distinct from each other. See the table below for more detail.

App. No. 17/154,637


Pat. No. US 10,936,623 B2

Claim 1: A computer-implemented method for synchronizing databases using multi- threading, the method comprising:

accessing a first database system over a network to retrieve a list of a plurality of event objects of the first database system;



for each of the event objects, 


determining one or more participant identifiers (IDs) from the event object, the participant IDs identifying one or more participants associated with the event object, each participant having contact information, for each of the participant IDs,

extracting a domain ID from the participant ID, 

identifying a list of one or more entity objects from a second database system based on the domain ID, for each of the one or more entity objects in the list, 

determining one or more task objects associated with the entity object, each task object being associated with a user group having a plurality of users identified by a plurality of user IDs, each user ID associated with a user object,

for each of the one or more task objects, determining that the participant ID matches at least one of the user IDs of the user group,


in response to determining that the participant ID matches at least one user ID of the user group, 

modifying the entity object to generate a first modified entity object, including updating contact information of a user object associated with the matching user ID, and


in response to determining that the participant ID does not match any of the user IDs of the user group, modifying the entity object to generate a second modified entity object, including creating a new user object with the participant ID and the contact information of the participant; and


transmitting each entity object that has been modified to the second database system over the network.




Similarly, claims 7 and 13.

Claim 1: A computer-implemented method for synchronizing databases using multi-threading, the method comprising: 

periodically and automatically via a first processing thread executed by a processor, accessing a first database system via a first application programming interface (API) over a network to retrieve a list of a plurality of event objects of the first database system; 

periodically and automatically via a second processing thread, for each of the event objects, 

determining one or more participant identifiers (IDs) from the event object, the participant IDs identifying one or more participants associated with the event object, each participant having contact information, for each of the participant IDs, 

extracting a domain ID from the participant ID, 

identifying a list of one or more entity objects from a second database system based on the domain ID, for each of the one or more entity objects in the list, 

determining one or more task objects associated with the entity object, each task object being associated with a user group, the user group including a first user ID and a second user ID, each user ID associated with a user object,

for each of the one or more task objects, determining that the participant ID matches the first user ID of the user group, and does not match the second user ID of the user group, 

in response to determining that the participant ID matches at least one user ID of the user group, 

modifying the entity object to generate a first modified entity object, including updating contact information of a user object associated with the first user ID with contact information of the participant associated with the participant ID, and

in response to determining that the participant ID does not match any of the user IDs of the user group, modifying the entity object to generate a second modified entity object, including creating a new user object with the participant ID and the contact information of the participant; and periodically and automatically via a third processing thread, 

transmitting each entity object that has been modified to the second database system via a second API over the network, wherein the first processing thread, the second processing thread, and the third processing thread are executed independently.

Similarly, claims 7 and 13.
Claim 2: The method of claim 1, further comprising:

for each of the domain IDs obtained from the participant IDs, determining whether the domain ID matches one of predetermined domain IDs; and

removing any matching domain ID prior to identifying event objects based on the domain IDs.

Similarly, claims 8 and 14.

Claim 2: The method of claim 1, further comprising:

for each of the domain IDs obtained from the participant IDs, determining whether the domain ID matches one of predetermined domain IDs; and 

removing any matching domain ID prior to identifying event objects based on the domain IDs.

Similarly, claims 8 and 14.
Claim 3: The method of claim 1, further comprising:

determining whether there are a plurality of entity objects associated with the domain ID;

in response to determining that there are multiple entity objects associated with the domain ID, selecting a first entity object from the plurality of entity objects based on a set of one or more selection rules; and

modifying at least one attribute of the first entity object based on the participant ID and the domain ID.

Similarly, claim 9.

Claim 3: The method of claim 1, further comprising:

determining whether there are a plurality of entity objects associated with the domain ID; 

in response to determining that there are multiple entity objects associated with the domain ID, selecting a first entity object from the plurality of entity objects based on a set of one or more selection rules; and 

modifying at least one attribute of the first entity object based on the participant ID and the domain ID.

Similarly, claim 9.

Claim 4: The method of claim 3, wherein selecting a first entity object from the plurality of entity objects comprises:

determining whether the participant ID matches an owner ID corresponding to an owner of any of the entity objects; and

if the participant ID matches an owner ID of any of the entity objects, selecting an entity object from the entity objects having an owner ID matching the participant ID as the first entity object.

Similarly, claim 10.

Claim 4: The method of claim 3, wherein selecting a first entity object from the plurality of entity objects comprises: 

determining whether the participant ID matches an owner ID corresponding to an owner of any of the entity objects; and 

if the participant ID matches an owner ID of any of the entity objects, selecting the first entity object.



Similarly, claim 10.

Claim 5: The method of claim 4, further comprising selecting the first entity object if a participant associated with the participant ID initiated an event associated with the event object in the first database system and the participant is an owner of the first entity object in the second database system.

Similarly, claim 11.

Claim 5: The method of claim 4, further comprising selecting the first entity object if a participant associated with the participant ID initiated an event associated with the event object in the first database system and the participant is an owner of the first entity object in the second database system.

Similarly, claim 11.

Claim 6: The method of claim 1, further comprising:

determining whether the participant ID matches an owner ID of an owner of a first task object of the task objects; and

modifying at least one attribute of the first task object if the participant ID matches the owner ID of the first task object.

Similarly, claim 12. 

Claim 6: The method of claim 1, further comprising:

determining whether the participant ID matches an owner ID of an owner of a first task object of the task objects; and 

modifying at least one attribute of the first task object if the participant ID matches the owner ID of the first task object.

Similarly, claim 12. 

Claim 22: The teach the method of claim 1, 

wherein accessing the first database system to retrieve event objects and accessing the second database system to update entity objects are performed automatically and periodically without user intervention.

Claim 1: …
…
periodically and automatically via a first processing thread executed by a processor, accessing a first database system via a first application programming interface (API) over a network to retrieve a list of a plurality of event objects of the first database system;


Claims 15-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘623 in view of Chen et al., US 20160224939 A1 (hereinafter “Chen” – as cited in the IDS filed 13 April 2021).

Claim 15: ‘623 does not explicitly teach the method of claim 1, wherein each of the task objects is associated with a task to be completed within a predetermined period of time.
However, Chen teaches this (Chen, [0052] note hen a project needs to be completed, embodiments of the invention can automatically setup and schedule multiple tasks between users. These tasks can be assigned to multiple employees to complete over a predetermined timeline or schedule, [0105] note the task scheduling module 349 can store information about the overall timeline for completion of the task).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to incorporate the task management of Chen into the teachings of ‘623 according to known methods (i.e. assigning tasks to be completed over a predetermined timeline). Motivation for doing so is that this may increase accountability for participating users and can improve the coordination among task participants (Chen [0105]).

Claim 16: ‘623 does not explicitly teach the method of claim 1, wherein each of the event objects contains information describing an event, which represents at least one of an email, a calendar event, or a chat group.
However, Chen teaches this (Chen, [0200] note an event type object which can represent an event scheduled to be performed by one or more users. As with other objects, events can have a target e-mail address (event001@server.com for Event 1), as well as a central e-mail address for all events (events@server.com)).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to incorporate the task management of Chen into the teachings of ‘623 according to known methods (i.e. assigning tasks based on information such as an e-mail address). Motivation for doing so is that this may increase accountability for participating users and can improve the coordination among task participants (Chen [0105]).

Claim 17: ‘623 does not explicitly teach the method of claim 1, wherein each of the participant IDs includes at least one of a name, an email address, a chat ID, or a phone number of a corresponding participant.
However, Chen teaches this (Chen, [0116] note the user management module 359 may organize the processed tasks and task participants into one or more user groups. For example, the user management module 359 can recognize when groups of users, e.g., task participants, are affiliated with one another, such as by being employees of the same company or members of the same organization. In various arrangements, the user management module 359 can recognize affiliated users by processing their e-mail addresses).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to incorporate the task management of Chen into the teachings of ‘623 according to known methods (i.e. assigning tasks based on information such as an e-mail address). Motivation for doing so is that this may increase accountability for participating users and can improve the coordination among task participants (Chen [0105]).

Claim 18: ‘623 does not explicitly teach the method of claim 1, wherein the contact information of the user object includes at least one of an email address, a chat ID, or a phone number of a user associated with the user object.
However, Chen teaches this (Chen, [0116] note the user management module 359 may organize the processed tasks and task participants into one or more user groups. For example, the user management module 359 can recognize when groups of users, e.g., task participants, are affiliated with one another, such as by being employees of the same company or members of the same organization. In various arrangements, the user management module 359 can recognize affiliated users by processing their e-mail addresses).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to incorporate the task management of Chen into the teachings of ‘623 according to known methods (i.e. assigning tasks based on information such as an e-mail address). Motivation for doing so is that this may increase accountability for participating users and can improve the coordination among task participants (Chen [0105]).

Claim 19: ‘623 does not explicitly teach the method of claim 1, wherein the domain ID contains at least one of a name, a portion of an email address, or a phone number.
However, Chen teaches this (Chen, [0116] note the user management module 359 may organize the processed tasks and task participants into one or more user groups. For example, the user management module 359 can recognize when groups of users, e.g., task participants, are affiliated with one another, such as by being employees of the same company or members of the same organization. In various arrangements, the user management module 359 can recognize affiliated users by processing their e-mail addresses. For instance, if two users share the same e-mail domain (e.g., their e-mail addresses are both listed as “@company.com”), then the user management module 359 may organize the two users into the same user group).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to incorporate the task management of Chen into the teachings of ‘623 according to known methods (i.e. assigning tasks based on information such as an e-mail address). Motivation for doing so is that this may increase accountability for participating users and can improve the coordination among task participants (Chen [0105]).

Claims 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘623 in view of Vadlamani et al., US 20060080363 A1 (hereinafter “Vadlamani” – as cited in the IDS filed 21 January 2021).

Claim 20: ‘623 does not explicitly teach the method of claim 1, further comprising, in response to determining that the domain ID cannot be extracted from the participant IDs, accessing a domain name registry based on information extracted from the participant IDs to obtain the domain ID.
However, Vadlamani teaches this (Vadlamani, [0125] note The first time this step is run, there is likely to be domain data. When all the domain data has processed, the method of FIG. 13 is completed. If there is more domain data to process, then in step 622 the next domain data file is accessed. In one embodiment, domain data is stored in domain data files. Typically, the system will have a list of domain data files to look for. In step 624, if the particular file that the system is looking for exists, then it is determined whether the domain data needs to be synchronized. If the domain data is not to be synchronized, then the process loops back to step 620. If the domain data does need to be synchronized, then that particular file is marked for synchronization in step 628 and the process then loops back to step 620. If, in step 624, it is determined that the file does not exist, then the file is marked for synchronization).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to incorporate the CRM system of Vadlamani into the teachings of ‘623 according to known methods (i.e. synchronizing domain information). Motivation for doing so is that this enables greater acceptance and use of a CRM system (Vadlamani, [0037]).

Claim 21: ‘623 does not explicitly teach the method of claim 1, wherein the first database system is an email and calendar system and the second database system is a customer relationship management system.
However, Vadlamani teaches this (Vadlamani, [0005] note Customer Relationship Management ("CRM") is an integrated approach to identifying, acquiring and retaining customers, [0038] note Outlook® can be combined with a Smart Client AddIn to create a Smart Client that can access data in a CRM system. A Smart Client AddIn includes software that can interface with a base application, such as Outlook®).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to incorporate the CRM system of Vadlamani into the teachings of ‘623 according to known methods (i.e. interfacing a calendar system with a CRM system). Motivation for doing so is that this enables greater acceptance and use of a CRM system (Vadlamani, [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165